Citation Nr: 0113210	
Decision Date: 05/09/01    Archive Date: 05/15/01	

DOCKET NO.  96-40 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for chronic 
dorsolumbar strain, currently rated 40 percent disabling.

2.  Entitlement to an increased evaluation for status post 
fracture of the left ankle, currently rated 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from May 1965 to 
November 1965, from September 1967 to August 1970, and from 
April 1971 to May 1975.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from September 1994 and later rating 
decisions by the Department of Veterans Affairs (VA) Buffalo, 
New York, Regional Office (RO), denying the veteran 
entitlement to increased evaluations for service-connected 
back and left ankle disabilities.

In March 1998, the veteran appeared at the RO and offered 
testimony before the undersigned member of the Board.  A 
transcript of the veteran's hearing testimony is associated 
with the claims file.

In October 1998 the Board denied the veteran's claims for 
increased evaluations for his back and left ankle 
disabilities.  The veteran appealed.  In September 2000, the 
United States Court of Appeals for Veterans Claims (Court) 
granted a joint motion for remand, vacating the Board 
decision with respect to the issues of increased evaluations 
for the veteran's back and ankle disorders and directing the 
Board to comply with instructions contained in the joint 
motion.


REMAND

As noted in the joint motion for remand filed at the Court, 
VA examinations provided to the veteran in April 1992 and 
February 1994 in connection with the adjudication of his 
claims for increased evaluations for his back and left ankle 
disabilities did not adequately reflect the effects of the 
veteran's complaints of pain on range of motion of his back 
and ankle.  Additionally, "no findings were expressed about 
whether or not the veteran had weakened movement, excess 
fatigability, or incoordination."  Thus, the examinations 
afforded the veteran in connection with his current claim 
failed to comply with the requirements set forth in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  In DeLuca, the Court held 
that when a diagnostic code provides for compensation based 
upon limitation of motion, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 (2000) must be considered and that 
examinations upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain 
or use during flare-ups.  The Court in DeLuca also held that 
an examiner should be asked to determine whether the joint 
involved exhibited weakened movement, excess fatigability or 
incoordination, and, if feasible, these determinations are to 
be expressed in terms of additional range of motion loss due 
to any weakened movement, excess fatigability and/or 
incoordination.  The Court has also held that a medical 
examination must specifically address pertinent issues and 
silence of an examiner cannot be relied upon as evidence 
against the claim.  Wisch v. Brown, 8 Vet. App. 139 (1995).

The joint motion also noted that the Board did not provide 
sufficient discussion with regard to the veteran's 
entitlement to increased evaluations for his service-
connected back and left ankle disabilities on an 
extraschedular basis, pursuant to 38 C.F.R. § 3.321 (2000).

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Undersecretary 
for Benefits or the Director, Compensation and Pension 
Service, for consideration of "an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2000).  The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  Id.

It was pointed out in the joint remand that the veteran had 
attributed significant interference with his employment to 
his service-connected ankle and back disabilities.  
Specifically, he related that he was refused a job with the 
Post Office because of his back condition and that he has 
been unable to work since 1985 because of his back.  The RO 
has not adjudicated the issue of entitlement to an 
extraschedular evaluation pursuant to 38 C.F.R. 
§ 3.321(b)(1).  Although the Board has no authority to grant 
an extraschedular rating in the first instance, it may 
consider whether the RO's determination with respect to that 
issue was proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 
Vet. App. 85, 95 (1996).  The Board may consider whether a 
referral to "appropriate first-line officials" for 
extraschedular rating is required.  See also Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).  BVA may affirm an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1).

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment of all health-care providers, 
private and VA, from whom he has received 
treatment for his back and ankle 
disabilities since June 1997.  When the 
requested information and any necessary 
authorizations have been received, the RO 
should attempt to obtain copies of all 
pertinent treatment records that have not 
already been obtained.

2.  The veteran should then be scheduled 
for a VA orthopedic examination to 
evaluate the service-connected back and 
left ankle disabilities.  All indicated 
tests should be accomplished.  The claims 
folder and a copy of this REMAND must be 
made available to and be reviewed by the 
examiner in connection with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.  The examiner's 
report should fully set forth all current 
complaints, pertinent clinical findings, 
and diagnoses, and should describe in 
detail the extent of any functional loss 
due to back and ankle pain.  Range of 
motion in every plane should be measured, 
and the examiner should state the normal 
arc of the back and ankle if any 
limitation is found.  Consideration 
should be given to any loss resulting 
from reduced or excessive excursion, or 
due to decreased strength, speed, or 
endurance, as well as any functional loss 
due to absence of necessary structures, 
deformity, adhesion, or defective 
innervation.  In particular, the examiner 
should comment on any functional loss due 
to weakened movement, excess 
fatigability, incoordination or pain on 
use, and should state whether any pain 
claimed by the veteran is supported by 
adequate pathology and is evidenced by 
his visible behavior.  The examiner's 
inquiry in this regard should not be 
limited to muscles or nerves, but should 
include all structures pertinent to 
movement of the affected joint.  It is 
important for the examiner's report to 
include a description of the above 
factors that pertain to functional loss 
that develops on use or during flare-ups.  
In addition, the examiner should be 
requested to provide an opinion regarding 
the degree of reduction in the veteran's 
ability to work, based solely on 
impairment due to his back and ankle 
disabilities.  All opinions expressed 
should be supported by reference to 
pertinent evidence.

3.  The RO should inform the veteran of 
the elements of a claim for an 
extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).  The veteran should be 
asked to furnish employment records or 
correspondence with potential employers 
verifying that he has experienced marked 
interference with employment or has been 
prevented from employment due to service-
connected back and/or ankle disabilities.  
The veteran should also be requested to 
submit any record of frequent 
hospitalizations attributable to his back 
and/or ankle disorders.  Evidence may 
include records pertaining to lost time 
or sick leave used due to back and/or 
ankle disorders, any correspondence from 
any potential employer that would verify 
his contentions of inability to perform 
even light work, or medical records not 
presently on file showing periods of 
hospitalization.

4.  The RO should consider whether the 
criteria for submission of the claim for 
an extraschedular evaluation for service-
connected back and/or ankle disorders, 
pursuant to 38 C.F.R. § 3.321(b)(1), are 
met.  If such criteria are met, then the 
matter should be referred to the 
Undersecretary for Benefits or the 
Director of Compensation and Pension 
Service for appropriate action.

5.  After the development requested above 
has been completed to the extent possible 
and after ensuring full compliance with 
the newly enacted Veterans Claims 
Assistance Act of 2000 (Pub L. No. 106-
476 to include the new notification 
requirements and development procedures 
contained in Sections 3 and 4 of this Act 
(to be codified as amended at 38 U.S.C.A. 
§ 5102, 5103, 5103A and 5107), the RO 
should again review the record.  If any 
benefit sought on appeal remains denied, 
the veteran and his attorney should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to implement the order 
of the Court in this case.  The veteran need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


